Case 1:04-cr-00048-JSR Document 1263 Filed 12/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

— ORDER

 

 

UNITED STATES

04 CR 48-20(JSR)

VS.

 

Nelson Martinez

 

 

To: U.S. Marshals Office

It is hereby ordered :
that defendant, Nelson Martinez
, Reg # (57700 ) -054, be released from custody, The U.S. Marshals are to release the defendant

unless any pending warrants, detainers or other issues are encountered.

SAL je

United States District Judge

ol+/a0

Date

 
